DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/20/2014 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 10, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 2020/0322039 A1).
Regarding claims 1 and 11. Dong teaches a method for managing association of a wireless device to a preferred access point in a wireless network, the method comprising:
 receiving in a network controller, from each of one or more access points in the wireless network, a probe request forwarded from the wireless device (Paragraphs 
determining, by the network controller, a first preferred access point for a connection of the wireless device to the wireless network, wherein the first preferred access point is selected from the one or more access points based on information available to the network controller (Paragraphs [0014-0016], [0045] teach network controller assign, indicated access point connection with the mobile device); 
providing, from the network controller to the first preferred access point, an instruction to send a probe response to the wireless device (Paragraphs [0018-0019], [0047] teach mobile device received probe response)

 	Regarding claim 3. Dong teaches the method of claim 1, further comprising: in the wireless device: 
wirelessly sending a first probe request; receiving the probe response from the first preferred access point and receiving no other probe response in response to the first probe request; and establishing the connection of the wireless device to the wireless network by a wireless connection between the wireless device and the first preferred access point (Paragraph [0035], [0044])

 	Regarding claim 5. Dong teaches the method of claim 4, wherein the comparison of load metrics comprises one or more of: 
comparing a number of wireless devices connected to each of the one or more access points, comparing a bandwidth availability for each of the one or more access 

 	Regarding claims 6 and 13. Dong teaches the method of claim 4, wherein selecting the first preferred access point further comprises: selecting, as the first preferred access point, an access point having a least load among the one or more access points (Paragraph [0016], [0019], [0036]).

 	Regarding claims 10 and 16. Dong teaches the method of claim 1, further comprising:
 	determining, by the network controller, a second preferred access point for the connection of the wireless device to the wireless network, wherein the second preferred access point is selected from the one or more access points based on information available to the network controller (Paragraphs [0014-0016], [0045]);
 	providing, from the network controller to the second preferred access point, an instruction to send a second probe response to the wireless device (Paragraphs [0018-0019], [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2020/0322039 A1) in view of Yoon et al. (US 2015/0016324 A1).
 	Regarding claim 2. Dong teaches the method of claim 1, further comprising:
 in a first access point in the wireless network:
 receiving a first probe request from the wireless device (Paragraph [0015]);
 sending, to the network controller, the probe request forwarded from the wireless device, said probe request comprising the first probe request (Paragraph [0036]).
Dong is silent on
 awaiting the instruction, from the network controller, to send the probe response to the wireless device;
 in response to the first probe request, sending no probe response to the wireless device while the instruction from the network controller is not received; and 
upon a receipt of the instruction from the network controller, sending the probe response to the wireless device, responsively to the instruction.
In an analogous art, Yoon teaches
awaiting the instruction, from the network controller, to send the probe response to the wireless device (Paragraphs [0011], [0032] teach waiting for the probe response and generating instruction signal to mobile device);
 in response to the first probe request, sending no probe response to the wireless device while the instruction from the network controller is not received (Paragraph [0051] teach probe request does not connect with specific access point as read on no probe response to the wireless device); and 

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dong with Yoon’s system such that network controller receiving a first probe request from the wireless device, awaiting the instruction, from the network controller, to send the probe response to the wireless device, sending no probe response to the wireless device while the instruction from the network controller is not received in order to provide an efficiency communication when mobile device within range of an access point.

 	Regarding claims 17. Dong teaches an access point device configured to be communicatively coupled to a network controller deployed in a wireless network, the access point device comprising: 
at least one network interface configured to wirelessly communicate with one or more wireless devices in the wireless network (Paragraph [0013]); and 
a processor communicatively coupled to the at least one network interface, and communicatively coupled to a memory for storing instructions that, that when executed by the processor (Paragraph [0012]), cause the processor to:
 receive a first probe request from a wireless device (Paragraph [0015]); 
send, to the network controller, a probe request forwarded from the wireless device, said probe request comprising the first probe request (Paragraphs [0013], 
Dong is silent on
await an instruction from the network controller to send a probe response to the wireless device; 
send no probe response to the wireless device in response to the first probe request, while the instruction from the network controller is not received; and 
upon a receipt of the instruction from the network controller, send the probe response to the wireless device, responsively to the instruction.
 In an analogous art, Yoon teaches
await an instruction from the network controller to send a probe response to the wireless device (Paragraphs [0011], [0032] teach waiting for the probe response and generating instruction signal to mobile device; 
send no probe response to the wireless device in response to the first probe request, while the instruction from the network controller is not received (Paragraph [0051] teach probe request does not connect with specific access point as read on no probe response to the wireless device); and 
upon a receipt of the instruction from the network controller, send the probe response to the wireless device, responsively to the instruction (Paragraph [0047] teach controller transmitting probe request to mobile device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dong with Yoon’s system such that network controller receiving a first probe request from the wireless 

Regarding claim 18. Dong and Yoon teach the access point of claim 17, Dong teaches wherein the processor is further configured to:
 include an identification of the wireless device in the first probe request that is sent to the network controller (Paragraph [0015], [0044]).

Regarding claim 19. Dong and Yoon teach the access point of claim 18, Yoon teaches wherein the identification of the wireless device is the media access control (MAC) address of the wireless device (Paragraph [0040]

Regarding claim 20. Dong and Yoon teach the access point of claim 17, wherein the processor is further configured to: 
send signal strength information for the wireless device to the network controller (Paragraphs [0037], [0039]).



s 4, 7-9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2020/0322039 A1) in view of Tipton et al. (US 2014/0162629 A1).
 	Regarding claims 7 and 14. Dong teaches the method of claim 4, but is silent on wherein selecting the first preferred access point further comprises: 
generating, for at least one access point selected from the one or more access points, a prediction of future activity within the wireless network; and based on the prediction of future activity, updating a load metric for the at least one access point.
	In an analogous art, Tipton teaches 
	generating, for at least one access point selected from the one or more access points (Paragraphs [0026], [0040],[0061] teach selecting access point), a prediction of future activity within the wireless network; and based on the prediction of future activity (Paragraphs [0087], [0092] teach predicting network condition), updating a load metric for the at least one access point (Paragraphs [0034], [0038], claim 13 teach load metric and update load).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dong with Tipton’s system such that selected from the one or more access points, a prediction of future activity within the wireless network and updating a load metric for the at least one access point in order to provide an efficiency communication when mobile device within range of an access point.


 	based on the prediction of future activity, eliminating the at least one access point from consideration as the first preferred access point (Paragraphs [0087-0089]).

 	Regarding claims 9 and 15. Dong teaches the method of claim 4, wherein selecting the first preferred access point further comprises:
 	performing a comparison of signal strengths of the wireless device as measured at each of the one or more access points (Paragraph [0017], [0031]); and
 	Tipton teaches selecting the first preferred access point based at least on both the comparison of load metrics and the comparison of signal strengths for the one or more access points (Paragraphs [0026], [0040],[0061] teach selecting access point).

 	Regarding claims 4 and 12. Dong teaches the method of claim 1, Tipton teaches wherein determining the first preferred access point comprises: 
selecting the first preferred access point based at least on performing a comparison of load metrics for the one or more access points (Paragraphs  [0034 [0038], [0040], 0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641